Citation Nr: 1518133	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for thoracolumbar spine degenerative joint disease (DJD) with lumbar spine degenerative disc disease (DDD) (L5-S1).

2.  Entitlement to a compensable rating for cervical spine degenerative disc disease (C5-C6).

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia (also claimed as arthritis).

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia (also claimed as arthritis).

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) (claimed as mood disorder, anxiety, depression, and insomnia).



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO): a December 2010 rating decision which granted service connection for left knee and right knee chondromalacia, rated 10 percent each, thoracolumbar spine DJD with lumbar spine DDD, rated 0 percent, and cervical spine DDD, rated 0 percent; and a June 2011 rating decision which granted service connection for PTSD and MDD, rated 30 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After reviewing the Veteran's records  in the Virtual VA system, it appears that the second page of his three-page June 2011 notice of disagreement (NOD) is missing.  As the second page of his NOD contains his analysis of the pending claims, a remand is necessary to attempt to locate the missing page or obtain another copy of the NOD from the Veteran.  

The Board also notes that the file does not include any post service medical treatment records.  Any such records should be obtained as they could be relevant to the issues on appeal.  Updated examinations should also be obtained.


Accordingly, the case is REMANDED for the following:

1.  The AOJ shall undertake all steps necessary to locate, obtain, and associate with the Veteran's file the complete June 2011 notice of disagreement. 

If the missing document cannot be located, the AOJ must notify the Veteran and inform him that the document appears to have been received but that the second page of the NOD is missing. The Veteran must also be afforded reasonable time to submit additional arguments and contentions pertaining to the issues on appeal.

2.  Obtain all relevant post service medical treatment records pertaining to the issues on appeal.  

3.  Thereafter, the Veteran should be afforded new examinations to assess the current severity of the disabilities.  

4. After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

